             Case 1:18-cv-00342-ABJ Document 26 Filed 07/17/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 CENTER FOR BIOLOGICAL DIVERSITY,

                 Plaintiff,

        v.

 U.S. FISH AND WILDLIFE SERVICE and                  Civil Action No. 18-CV-00342 (ABJ)
 U.S. ENVIRONMENTAL PROTECTION
 AGENCY,

                 Defendants.


                                  JOINT STATUS REPORT

       Pursuant to the Court’s June 17, 2019, Minute Order, Defendants, U.S. Environmental

Protection Agency (“EPA”) and U.S. Fish and Wildlife Service (“FWS”), and Plaintiff Center for

Biological Diversity (“Center”) (collectively, “the Parties”), by and through undersigned counsel,

provide the following Joint Status Report.

       1.       FWS completed processing of its records on May 31, 2019, in accordance with the

Court’s January 28, 2019, Minute Order, specifically for records that do not require consultation

with other agencies.

       2.       In processing the remaining records, FWS requested consultation for equities with

various agencies on June 5, 2019. FWS requested consultation with EPA for 266 files (2,375

pages) and 46 spreadsheets; with the National Oceanic and Atmospheric Administration

(“NOAA”) for 206 files (897 pages) and six spreadsheets; with the U.S. Department of Agriculture

(“USDA”) for 150 pages; with U.S. Geological Survey (“USGS”) for 19 pages and two

spreadsheets; and with the U.S. Navy for two pages and one spreadsheet. As of July 16, 2019,

FWS has received responses from USGS on June 25, USDA on June 28, and the U.S. Navy and



                                                1
            Case 1:18-cv-00342-ABJ Document 26 Filed 07/17/19 Page 2 of 3



NOAA on July 12, 2019, and expects to provide a response to the Center for these records shortly.

Also, FWS requested an estimated completion date from EPA on July 12, 2019.

       3.      As for the records referred by FWS to EPA mentioned in the May 31, 2019, Joint

Status Report, EPA completed its review by June 15, 2019, and EPA provided FWS with their

response on June 17, 2019. FWS provided applicable records to the Center on June 28, 2019. For

the June 28, 2019, release, FWS reviewed 428 files, providing Plaintiff with 275 files, of which

345 pages, three spreadsheets, and 116 data files were released in full, and 132 pages were released

in part. 155 files (406 pages, 29 spreadsheets, and 87 data files) were withheld in full after

consultation with EPA. For the approximately 371 remaining records, FWS is preparing to provide

a response to the Center shortly.

       4.      FWS, in confirming completion of processing of its records, discovered it did not

receive a response from NOAA on 24 records for which FWS requested consultation. FWS

requested consultation with NOAA in June 2018. On July 11, 2019, FWS contacted NOAA again

and requested consultation for these 24 records.

       5.      EPA and FWS received a letter from the Center on July 10, 2019, identifying

withheld records it intends to dispute. EPA and FWS are reviewing the letter and will meet and

confer with the Center to attempt to resolve the issues raised by the Center.

       6.      The Parties propose to file another Joint Status Report by August 16, 2019,

recommending what further action, if any, is necessary.

       7.      It is Plaintiff’s position that nothing in this status report shall be construed as an

admission or stipulation by Plaintiff that any action(s) by FWS or EPA described herein constitutes

FWS’s or EPA’s full compliance with FOIA.




                                                   2
         Case 1:18-cv-00342-ABJ Document 26 Filed 07/17/19 Page 3 of 3



Dated: July 17, 2019          Respectfully submitted,

                              JESSIE K. LIU, D.C. Bar No. 472845
                              United States Attorney

                               DANIEL F. VAN HORN, D.C. Bar No. 924092
                               Chief, Civil Division

                             By: /s/ Scott Leeson Sroka
                               SCOTT LEESON SROKA, Member of New York Bar
                               Assistant United States Attorney
                               555 Fourth Street, N.W.
                               Washington, D.C. 20530
                               Telephone: 202-252-7113; Email: Scott.Sroka@usdoj.gov
                               Attorneys for Defendants

                               /s/ Margaret E. Townsend
                               Margaret E. Townsend (D.C. Bar No. OR0008)
                               Center for Biological Diversity
                               P.O. Box 11374
                               Portland, OR 97211-0374
                               (971) 717-6409
                               mtownsend@biologicaldiversity.org

                               /s/ Stephanie M. Parent
                               Stephanie M. Parent, Pro hac vice
                               Center for Biological Diversity
                               P.O. Box 11374
                               Portland, OR 97211-0374
                               (971) 717-6404
                               sparent@biologicaldiversity.org
                               Attorneys for Plaintiff




                                        3
